Citation Nr: 1113805	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-42 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for a disability manifested by headaches.

3. Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Columbia, South Carolina, (hereinafter RO). The case was remanded by the Board for additional development in November 2005 and January 2007.  These claims were subsequently denied in a May 2008 Board decision.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the May 2008 Board decision and remanded the matter to the Board for proceedings consistent with the memorandum decision.  

In September 2005, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case for new medical examinations.

As indicated above, the Veteran is seeking service connection for a bilateral eye disability, a disability manifested by headaches, and irritable bowel syndrome.  His service treatment records show that he was afforded treatment for medical problems that could be considered symptomatic of the post-service disabilities for which service connection is sought.  Post-service medical records indicate that each of these disabilities has been manifested subsequent to the Veteran's separation from active service.

With regard to his claim for a bilateral eye disability, the Veteran has provided a history of an in-service eye injury and increasing vision problems.  As reflected in his service treatment records, a June 1981 pre-entrance examination noted visual acuity of 20/40, bilaterally, and noted that according to an ophthalmologic examination, the Veteran was fit for enlistment.  The June 1981 ophthalmologic consultation apparently conducted in conjunction with the entrance examination noted that the Veteran had poor visual acuity, measured as 20/50 in each eye, due to a possible keratoconus and maculopathy.  It was noted that both conditions had to be "ruled out" for the Veteran to be acceptable for entry.  A July 1981 ophthalmologic examination report noted that the Veteran had "no prior problem" and that there was a probable early keratoconus but that this condition could not be confirmed due to a dearth of other information.  Visual acuity at that time was measured at 20/30 and 20/40.  This report also noted that the Veteran was "clear for entry."  A notation on the June 1981 examination report shows that the Veteran was reexamined at the time of induction in October 1981, and he was fit for duty. Thereafter, the service treatment records include a March 1983 entry reflecting treatment for what were described as "mild" flash burns of the eyes.  No corneal abrasions were noted and the pupils were equal and reactive to light.  Vision in each eye was 20/40, and patches were applied to both eyes.  The Veteran complained about left eye irritation in March 1985, but no foreign bodies or abrasions were noted upon examination.  At the September 1985 separation examination, corrected acuity was to 20/50 in each eye. The reports from this examination and a medical history compiled at that time noted "NCD" (no current disability) associated with the Veteran's eyes.

As part of the adjudication of his claim, the Veteran underwent a VA medical examination in December 2005.  The examiner confirmed that the Veteran had keratoconus and that it had progressed naturally over his lifetime. The examiner also stated: "[T]he patient has keratoconus that was not changed or aggravated by his military service."  In July 2007, the Veteran saw the same VA examiner.  The examiner stated: "My diagnosis and assessment are exactly the same as in my previous [c]ompensation and [p]ension examination. . . . [the Veteran's] keratoconus is a congenital problem that would have worsened with time, unrelated to his military service."  

In an October 2007 medical statement, an ophthalmologist at the Medical University of South Carolina confirmed that the Veteran's symptoms were compatible with keratoconus and went on to state: "The etiology of keratoconus is not fully known.  There may be heritable influences."

On appeal, the Court found that the VA examiner had offered no reasoning for his conclusion that keratoconus in general is a congenital problem or that the Veteran's case in particular is a congenital disease, but rather had simply stated his conclusion as fact.  Without more, and in the face of a medical opinion that indicates the etiology of keratoconus generally is not fully known, the Court found this medical examination report to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, this issue must be remanded for a new examination to determine whether the Veteran's bilateral eye disability represents a congenital defect and whether any such defect was subject to a superimposed disease or injury during service.  See 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992) (congenital or developmental defects are not "diseases" for which service connection can be granted); see also VAOPGCPREC 82-90 (July 18, 1990).

With respect the Veteran's claim for a disability manifested by headaches, a January 1984 service treatment record shows complaints of headaches from reading.  The September 1985 separation examination did not reflect any evidence of headaches, and the Veteran did not report having headaches on a report of medical history compiled at that time.  The Veteran, however, has testified that he has experienced headaches since then.

Regarding to the Veteran's claim for service connection for irritable bowel syndrome, a medical history compiled in conjunction with the entrance examination reflects a history of indigestion, but the examination conducted at that time did not reveal a digestive disorder.  The service treatment records in pertinent part reflect complaints of severe stomach cramps and a notation of possible gastritis in February 1983 and an October 1984 notation reflecting constipation.  The September 1985 separation examination did not reflect any evidence of a digestive disorder, and the Veteran did not report having a digestive disorder on a report of medical history compiled at that time.  However, the Veteran again has testified as to having increasing stomach problems since service.  

VA examinations to determine whether the Veteran had current disability due to headaches or irritable bowel syndrome as a result of service were provided in December 2005 and July 2007.  The impression in December 2005 following a review of the claims file and examination of the Veteran was "[h]eadaches by history only, without evidence of occurrence or treatment of same while in military service."  The impression also included the following statement: "Given the vague, mild, and infrequent nature of [the Veteran's] current complaints, reliably relieved by over-the-counter medication used infrequently, I see no justification for the current or past diagnosis of irritable bowel syndrome.  No gastrointestinal diagnosis at this time."

Reports from the July 2007 VA examination include reference by the examiner to the history of indigestion noted on the entrance examination, with the Veteran describing the nature of his pre-service digestive problems being manifested as recurrent diarrhea alternating with constipation.  Following the examination of the Veteran, the impression was "[r]ecurrent non migraine headaches with no significant history of same while in service and therefore considered less than 50% likely to be secondary to [the Veteran's] military service."  The other impression was "[R]ecurrent diarrhea which is documented on his intake physical as occurring prior to service and with no indication that this was worse than significantly during service [sic].  It is therefore my opinion that this is less than 50% likely to be related to or secondary to his military service."

In this case, the examiner stated that there was no evidence of occurrence or treatment of headaches in service despite the fact that service treatment records clearly show the Veteran complaining of headaches in January 1984.  Additionally, the examiner found there to be no indication that the recurrent diarrhea noted at the Veteran's entrance examination worsened significantly during service but failed to discuss the significance of the February 1983 service treatment record reflecting complaints of severe stomach cramps and a finding of possible gastritis.  In this regard, given the inadequacy of the December 2005 and July 2007 opinions, a new examination and opinion is necessary to adequately account for the Veteran's medical history, and assess the relationship of his current disabilities, if any, to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a new eye examination to assess the etiology of his bilateral eye disability, which has been diagnosed as keratoconus.  The entire claims file must be made available to the examiner prior to the examination, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file, the examiner should: (a) list all current eye disabilities manifested by the Veteran, specifying whether any diagnosis represents a congenital defect (as a opposed to a congenital disease) and whether each diagnosis existed prior to service; for any identified congenital condition, please provide an explanation as to why the condition is considered to be congenital (e.g., medical literature, physical findings etc.) (b) for any non-congenital diagnosis that did not pre-exist service, render an opinion as to whether such condition is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of military service, or whether such a relationship between his current disability and service is unlikely (i.e., less than a 50:50 degree of probability); (c) for any non-congenital diagnosis that pre-existed service, render an opinion as to whether such condition was at least as likely as not aggravated (i.e., underwent permanent worsening, as opposed to temporarily flare-ups) in service; and (d) for any congenital defect, render an opinion as to whether such condition was at least as likely as not aggravated in service or subjected to a superimposed injury or disease in service.  In rendering the opinion(s), the examiner should take into account the evidence showing in-service treatment for "mild" flash burns of the eyes.  

A complete rationale should be provided for any opinion given.  Citation and discussion of any medical treatise/literature considered in formulating the opinion would be helpful.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should state such.  However, a rationale for a non-opinion must still be provided.

2. The AOJ should also schedule the Veteran for a new medical examination to assess the current nature and etiology of his headaches and irritable bowel syndrome (IBS).  The entire claims file must be made available to the examiner prior to the examination, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file, the examiner should render an opinion as to whether the Veteran's headaches and IBS are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In doing so, the examiner should take into account the service treatment records, which show complaints in January 1984 of headaches from reading, complaints in February 1983 of severe stomach cramps with a finding of possible gastritis, and a notation in October 1983 of constipation.  

A complete rationale should be provided for any opinion given.  Citation and discussion of any medical treatise/literature considered in formulating the opinion would be helpful.  If an opinion cannot be rendered without resorting to mere speculation, the examiner should state such.  However, a rationale for a non-opinion must still be provided.

3. After completing the aforementioned actions and conducting any other development that may be indicated by the evidence of record, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


